Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 09, 2017

The Court of Appeals hereby passes the following order:

A17D0215. SETH TROY HOPKINS v. THE STATE.

       Seth Hopkins is serving a sentence of three years of probation following his
January 2016 conviction for possession of hydrocodone. He seeks discretionary
review of the superior court’s order modifying the terms of his probation by requiring
him to successfully complete a residential substance-abuse program. Because
Hopkins does not seek to appeal an order revoking probation, the discretionary appeal
procedures do not apply, and the superior court’s order here is directly appealable.
See OCGA § 5-6-35 (a) (5), (b); compare White v. State, 233 Ga. App. 873, 874 (505
SE2d 228) (1998) (holding that the discretionary appeal procedures applied to the
appellant’s challenge to the sentence imposed upon the revocation of his probation
because the underlying subject matter was probation revocation).
       Under OCGA § 5-6-35 (j), this Court will grant a timely discretionary
application if the lower court’s order is subject to direct appeal. Accordingly, this
application is hereby GRANTED. Hopkins shall have ten days from the date of this
order to file a notice of appeal with the superior court, if he has not already done so.
The clerk of the superior court is DIRECTED to include a copy of this order in the
record transmitted to the Court of Appeals.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/09/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.